Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 12/16/2021 has been made of record and entered.  Claims 1, 9-10, 13, & 15 have been amended.  Claims 2 & 19 have been canceled.  Specification, paragraph [0043] has been amended.
	Claims 1, 3-18, & 20 are currently pending in this application and under consideration.

Claim Rejections - 35 USC § 112 (Second Paragraph)
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 3-18, & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 1 recites the limitation "a substrate" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
	The claim should be amended to include “a substrate” as part of the catalytic converter.  Currently, “a substrate” is not mentioned anywhere in the claim prior to the last line of the claim.
B.	Regarding claim 9, line 4-5, the claim recites “comprising a mixture of Rh, Pd, Pt, Ru, or a combination thereof”.  It is very confusing and unclear as to whether a Markush Group is intended.  If a Markush Group is intended, the claim should be amended to correctly reciting --comprising Rh, Pd, Pt, Ru, or a combination thereof--.  See Chapter 2100.
C.	Regarding claim 9, the limitation on “a trap upstream of the top layer” is unclear because the catalytic converter in this claim has top layer and bottom layer, which catalyst layers are not configured as zones.
D.	Claim 10 recites the limitation "a monolithic substrate" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 should be amended to include “a monolithic substrate” as part of the catalytic converter.  Currently, “a monolithic substrate” is not mentioned anywhere in claim 9.
E.	Claim 13 recites the limitation "a monolithic substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 should be amended to include “a monolithic substrate” as part of the catalytic converter.  Currently, “a monolithic substrate” is not mentioned anywhere in claim 9.

Claim Rejections - 35 USC § 102(a)(1)
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 3-18, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al. (US 2008/0081762 A1).
	Kitamura et al. discloses a catalyst for purifying exhaust gases, the catalyst comprising: a catalytic support substrate; a first catalytic layer having a first loading layer formed on an upstream side of the catalytic support substrate and made of a fire-resistant inorganic support, and Rh loaded in the first loading layer; a second catalytic layer having a second loading layer formed on a surface of the See page 9, claim 1).  The length of the first catalytic layer in the flowing direction of exhaust gases is from 0.1 to 0.5 times as long as a length of said catalytic support substrate (See page 9, claim 2).  See also entire reference for more details.
	The reference appears to teach the claimed automotive catalytic converter comprising the claimed three-way catalysts as zones and as layers, and having the same catalytic amounts and structure, thus anticipates the instant claims.

Response to Applicants’ Arguments
4.	The remarks filed on 12/16/2021 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Conclusion
6.	Claims 1, 3-18, & 20 are pending.  Claims 1, 3-18, & 20 are rejected.  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
January 12, 2022